Name: Council Decision (CFSP) 2015/1066 of 2 July 2015 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2015-07-03

 3.7.2015 EN Official Journal of the European Union L 174/25 COUNCIL DECISION (CFSP) 2015/1066 of 2 July 2015 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2013/183/CFSP of 22 April 2013 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2010/800/CFSP (1) and in particular Article 19(2) thereof, Whereas: (1) On 22 April 2013, the Council adopted Decision 2013/183/CFSP. (2) One entity and six persons should be added to the list of persons and entities subject to restrictive measures in Annex II to Decision 2013/183/CFSP. (3) Annex II to Decision 2013/183/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2013/183/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 2 July 2015. For the Council The President J. ASSELBORN (1) OJ L 111, 23.4.2013, p. 52. ANNEX The persons and entities listed below shall be added to the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2013/183/CFSP: II. Persons and entities providing financial services that could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. A. Persons Name Identifying information Statement of reasons 4. KIM Il-Su Rahlstedter StraÃ e 83 a, 22149 Hamburg. Date of birth: 2.9.1965 Place of birth: Pyongyang, DPRK Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction 5. KANG Song-Nam Rahlstedter StraÃ e 83 a, 22149 Hamburg. Date of birth: 5.7.1972 Place of birth: Pyongyang, DPRK. Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction 6. CHOE Chun-Sik Rahlstedter StraÃ e 83 a, 22149 Hamburg. Date of birth: 23.12.1963 Place of birth: Pyongyang, DPRK. Passport No. 745132109 valid until 12.2.2020 Authorised plenipotentiary representative of the EU-designated KNIC GmbH, acting on behalf of KNIC or at its direction 7. SIN Kyu-Nam Date of birth: 12.9.1972 Place of birth: Pyongyang, DPRK. Passport No. PO472132950 Head of department of KNIC headquarters in Pyongyang and former authorised plenipotentiary representative of KNIC GmbH Hamburg. Acting on behalf of KNIC or at its direction 8. PAK Chun-San Date of birth: 18.12.1953 Place of birth: Phyongan, DPRK. Passport No. PS472220097 Head of department of KNIC headquarters in Pyongyang and former authorised plenipotentiary representative of KNIC GmbH Hamburg. Acting on behalf of KNIC or at its direction 9. SO Tong Myong Date of birth: 10.9.1956 Managing Director of KNIC GmbH Hamburg, acting on behalf of KNIC or at its direction B. Entities Name Identifying information Statement of reasons 5. Korea National Insurance Company (KNIC) GmbH. (alias Korea Foreign Insurance Company) Rahlstedter StraÃ e 83 a, 22149 Hamburg KNIC GmbH, as a subsidiary controlled by KNIC headquarters in Pyongyang (Address: Haebangsan-dong, Central District, Pyongyang, DPRK), a government entity, is generating substantial foreign exchange revenue which is used to support the regime in North Korea. Those resources could contribute to the DPRK's nuclear-related, ballistic missile-related or other weapons of mass destruction-related programmes. Furthermore, the KNIC headquarters Pyongyang is linked to Office 39 of The Korean Workers' Party, a designated entity.